DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (USPN 3873090) in view of Artus (USPN 5277423).
Regarding claim 1, Thompson discloses a golf club having an inner-hosel-type golf club shaft 12, an over-hosel-type golf club head 14, and a connecting member 20 that connects the inner-hosel-type golf club shaft and the over-hosel-type golf club head (See Figures 1 and 2). Thompson does not disclose the connecting member having a hybrid structure with different kinds of material. Artus discloses a connecting member 10 having a hybrid structure with different kinds of material. Artus notes that the outer portion of the sleeve is made of aluminum alloys, thermosetting materials or thermoplastic materials reinforced with carbon fibers or glass fibers whereas the inner portion is made of a viscoelastic material (See Summary of the invention). One having ordinary skill in the art would have found it obvious to have a 
Regarding claim 3, Thompson discloses the inner-hosel-type golf club shaft having an inserted cylindrical portion 17 and the over-hosel-type golf club head having an inserted shaft portion 16. The inserted cylindrical portion and the insert shaft portion are inserted from opposite directions into the tubular member. The connecting member is formed of a tubular member which is bonded to the outer peripheral surfaces of the inserted cylindrical portion and the inserted shaft portion (See Column 2, lines 30 through 49).
Regarding claim 4, Artus discloses the tubular member having an inner layer tubular portion 12 and an outer tubular portion 11 along the outer peripheral surface of the inner layer tubular portion (See Figure 4). Since Thompson discloses the tubular member bonded with the outer peripheral surfaces of the inserted cylindrical portion and the inserted shaft portion, the combination teaches the inner layer tubular portion bonded to the outer peripheral surfaces of the inserted cylindrical portion and the inserted shaft portion.
Regarding claim 9, see the above regarding claim 1.
Response to Arguments

Applicant’s arguments with respect to claim(s) s 1 and 3-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/           Primary Examiner, Art Unit 3711